54 So. 3d 529 (2011)
Timothy James EDGE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1715.
District Court of Appeal of Florida, First District.
January 10, 2011.
Nancy A. Daniels, Public Defender, and Paula S. Saunders, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See, Edge v. State, 985 So. 2d 705 (Fla. 1st DCA 2008).
BENTON, C.J., PADOVANO, and CLARK, JJ., concur.